DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Applicant’s amendment to Claims 1 & 14 in response to the 35 U.S.C. 112 rejection of said claims has been fully considered by the Examiner. Since the amendment removes the limitations at issue, said rejection has been withdrawn. 

Response to Arguments


Applicant’s arguments, see page 7-10, filed 12/172021, with respect to claims 1 & 14 have been fully considered and are persuasive.  The rejection of said claims and their respective dependent claims has been withdrawn. 


Reasons for Allowance
Claims 1-14 & 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding Claim 1, the cited prior art of record does not teach or fairly suggest a non-crosslinked power cable polymer composition consisting essentially of a composition selected from the group consisting of a multimodal single site polyethylene (SSPE) and a multimodal single site polyethylene (SSPE) with one or more antioxidants, wherein the power cable polymer composition is configured to have and power cable polymer composition.
 	Regarding Claim 14, the cited prior art of record does not teach or fairly suggest a method for producing a power cable, comprising: polymerizing at least ethylene and one or more comonomer(s) in the presence of a single site catalyst to produce a non-crosslinked power cable polymer composition consisting essentially of a composition selected from the group consisting of a multimodal single site polyethylene (SSPE) and a multimodal single site polyethylene (SSPE) with one or more antioxidants, the power cable polymer composition having a DC electrical conductivity of 5.0 fS/m or less when measured at 70°C and 30 kV/mm mean electric field on a 1 mm thick plaque sample consisting of the power cable polymer composition and producing the cable with the power cable polymer composition.
 	Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of claims 2-10, 16-22, & 25-26 depends either directly or indirectly upon claim 1 and thus is allowable for at least the same reasons. Each of claims 11-13 & 23-24 depends either directly or indirectly upon claim 14 and thus is allowable for at least the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/           Examiner, Art Unit 2847  

/TIMOTHY J THOMPSON/           Supervisory Patent Examiner, Art Unit 2847